NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CARY A. JARDIN,
Plaintiff-Appellant,
V.
DATALLEGRO, INC.,
Defendcmt~Appellee,
AND
STUART O. FROST, -
Defendami-Appellee.
2011-1474
AppeaI from the United States DiStrict Court for the
S0uthern District of Ca1ifornia in case n0. 08-CV-1462,
Chief Judge Ir1na E. Gonza1ez.
ON MOTION
ORDER
The parties jointly move for an extension of tin1e, un-
til Septen1ber 20, 2011, for the appellant to file his open-
ing brief, for an extension of ti1ne, until Noven1ber 23,

JARDlN V. DATALLEGRO 2
2011, for the appellees to file their brief, and for an exten-
sion of` time, until Decen1ber 21, 2011, for the appellant to
file his reply brief.
Up0n consideration thereof,
IT ls 0RDERED THAT:
The motion is granted The revised official caption is
reflected above
FOR THE COURT
AUG 1 8 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: John C. Herman, Esq. .
Juanita R. Brooks, Esq.
C0lin C. Holley, Esq.
I'fLED
v.s. cover or APPl~:ALs mn
S-21 mrs renew macon
AUG 1B2U1l
.lAN HBRBALY
CLERK